Citation Nr: 0216873	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  97-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Evaluation of service-connected amoebic colitis with 
probable lactose intolerance, rated as 30 percent disabling 
from January 4, 1995.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from April to August 1986, 
and from March 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the RO 
which granted service connection for residuals of Entamoebic 
histolytica and assigned a noncompensable evaluation under 
38 C.F.R. § 4.114 (Diagnostic Code 7399-7321) from January 
4, 1995.  The veteran testified at a hearing at the RO in 
January 1997.  By rating action of August 1997, the RO 
increased the evaluation from zero to 30 percent under 
38 C.F.R. § 4.114 (Diagnostic Code 7321-7323) from January 
4, 1995.  The service-connected disability was re-
characterized as amoebic colitis with probable lactose 
intolerance.  

In a letter to the RO, dated in September 1997, the 
veteran's then-appointed representative stated that the 
veteran did not wish to file an appeal to the Board but 
instead desired a reconsideration hearing at the RO in 
Philadelphia.  The representative requested that a hearing 
at the RO be scheduled.  In order to clarify whether the 
veteran still wanted another hearing at the RO, the Board 
sent the veteran and her representative a letter requesting 
clarification in September 2000.  The Board informed the 
veteran and her representative that, if the representative 
or the veteran did not respond within 30 days of the date of 
the letter, the Board would assume that the veteran still 
wanted another hearing at the RO and would make arrangements 
to have the case remanded for such a hearing.  The veteran 
did not respond.

Given that it was unclear whether the veteran desired to 
withdraw her appeal, or whether she wanted to continue it 
and present additional evidence at another hearing, the 
Board remanded this case in October 2000 to clarify these 
matters.  In a letter of November 2000, the RO asked the 
veteran whether she wanted to withdraw her claim for a 
higher evaluation for service-connected gastrointestinal 
disability.  In a letter of March 2001, the RO asked the 
veteran whether she wanted a hearing at the RO or before a 
member of the Board.  In a letter received in June 2001, the 
veteran's then-appointed representative reiterated the 
veteran's request for a hearing at the RO.  

Thereafter, in a letter of March 2002, the RO informed the 
veteran that she was scheduled for a hearing at the RO in 
April 2002.  In a written statement received on April 15, 
2002, the veteran stated that she had revoked her attorney's 
appointment and instead wanted a service organization to 
represent her.  That same day, a conference report from a 
decision review officer (DRO) indicates that the DRO and 
veteran had discussed the evidence considered and evidence 
needed for an increased evaluation.  The conference report 
also reflects that the veteran and DRO had had an informal 
conference in lieu of a formal hearing but that the veteran 
reserved the right to request a formal hearing in the 
future.  The record thereafter shows that the veteran did 
not request a hearing before RO personnel or a member of the 
Board.  

The Board also notes that, in a letter of July 2002, the RO 
informed the veteran there was no record of the veteran 
having appointed a service organization or other 
representative to assist her with her claim.  The RO 
enclosed a VA Form 21-22, Appointment of Veteran's Service 
Organization as Claimant's Representative.  Nevertheless, 
the record indicates that, after the veteran revoked her 
attorney's appointment in April 2002, the veteran did not 
return a VA Form 21-22 as provided to her by the RO.  
Consequently, the veteran does not have a representative of 
record. 

In a written statement of April 2002, the veteran raised the 
issue of entitlement to service connection for a post-
traumatic stress disorder.  This issue has not yet been 
addressed by the RO and is consequently referred to the RO 
for appropriate action.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue 
on appeal as a claim for a higher evaluation of an original 
award.  Analysis of this rating issue therefore requires 
consideration of the rating to be assigned effective from 
the date of award of service connection-in this case, 
January 4, 1995.


FINDING OF FACT

The veteran's service-connected amoebic colitis with 
probable lactose intolerance is manifested by abdominal 
pain, alternating diarrhea and constipation, and bowel 
disturbances; it has not resulted in severe disturbance with 
numerous attacks a year and malnutrition.


CONCLUSION OF LAW

An evaluation higher than 30 percent from January 4, 1995, 
for amoebic colitis with probable lactose intolerance is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.20, 4.27, 4.112, 4.114 (Diagnostic 
Code 7323) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, 
which is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability 
is rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  In addition, when an 
unlisted condition is encountered, it is permissible to rate 
it under a closely related disease or injury in which not 
only the function affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002). 

Furthermore, in cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson, supra.  

The veteran's service-connected amoebic colitis with 
probable lactose intolerance has been evaluated as 
30 percent disabling under 38 C.F.R. § 4.114 (Diagnostic 
Code 7323) (2002) from January 4, 1995.  Diagnostic Code 
7323 provides that a 30 percent rating is warranted for 
moderately severe ulcerative colitis with frequent 
exacerbations.  38 C.F.R. § 4.114 (Diagnostic Code 7323) 
(2002).  A 60 percent rating is warranted when such disorder 
is severe with numerous attacks a year and malnutrition, the 
claimant's health being only fair during remissions.  Id.  A 
100 percent rating is warranted when the disability is 
pronounced, resulting in marked malnutrition, anemia, and 
general debility, or with serious complication like liver 
abscess.  Id.  

The Board also notes that ratings for disorders of the 
digestive system under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2002).

The Board further notes that, effective July 2, 2001, the 
provisions of 38 C.F.R. § 4.112, concerning weight loss, 
which are applicable to the instant claim, were changed.  
While the veteran has not previously been provided the 
amended language of that regulation, the Board finds that 
there would be no prejudice to the veteran in proceeding 
with a decision in the instant appeal.  The amended 
regulation establishes a definition of "weight loss" by 
reference to a baseline weight calculated by determining a 
veteran's average weight for the two-year period prior to 
the onset of the disability at issue.  As will be discussed 
in further detail below, while the veteran's disability 
began in service, the date it began is unclear, and the 
evidence on file is consequently insufficient for 
determining a baseline weight for the veteran.  
Consequently, the Board will use the highest weight for the 
veteran recorded in service, which demonstrates a loss of 
weight that qualifies as minor weight loss under the amended 
regulation.  Nevertheless, as discussed below, even with a 
qualification of minor weight loss under the amended 
regulation, the amendments to 38 C.F.R. § 4.112 are not 
favorable to the veteran's claim under the facts of her 
particular case, and there consequently is no prejudice to 
the veteran in proceeding with the case on the merits.

In this regard, the Board notes that minor weight loss or 
greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time.  In evaluating weight 
loss generally, consideration will be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  The use of the term "inability to 
gain weight'" indicates that there has been a significant 
weight loss with inability to regain it despite appropriate 
therapy.  38 C.F.R. § 4.112 (2000).

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112 were revised.  See 66 Fed. Reg. 29,486 
- 29,489 (2001).  On and after that date, 38 C.F.R. § 4.112 
reads as follows:  

For purposes of evaluating conditions in 
§ 4.114, the term "substantial weight 
loss" means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent 
of the individual's baseline weight, 
sustained for three months or longer.  
The term "inability to gain weight" 
means that there has been substantial 
weight loss with inability to regain it 
despite appropriate therapy.  "Baseline 
weight" means the average weight for the 
two-year-period preceding onset of the 
disease.  

66 Fed. Reg. 29,488.

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted (VA) to do 
otherwise and the Secretary did so."

In the veteran's case, her service medical records show that 
her recorded weight in service ranged from a low of 122 
pounds in October 1985, 132 pounds in October 1991, 129 
pounds in February 1992, and 130 pounds at her discharge 
examination in February 1992.

Post-service VA examination and treatment records, dated 
from March 1992 to July 2002, show that, when hospitalized 
in March 1992, the discharge diagnosis was Entamoeba 
histolytica colitis.  At an April 1992 VA examination, the 
veteran weighed 121 pounds.  History of amoebiasis with 
liver involvement was noted.  The examiner noted that the 
veteran had no intestinal discomfort and it was unlikely 
that she had ulcerative colitis.  At an August 1995 VA 
examination, the veteran complained of diarrhea after eating 
dairy products.  She also complained of abdominal 
distention, gas and explosive diarrhea with dairy products, 
especially with milk.  She weighed 120 pounds.  Examination 
revealed the veteran was not anemic or malnourished.  The 
diagnoses were probable lactose intolerance and history of 
Entamoeba histolytica colitis with liver cysts.  At a 
February 1997 VA examination, the veteran's complaints 
included vague to sharp abdominal discomfort and pain over 
the rectal area, usually lasting for three to four days, 
occurring every two to three months.  Her weight was 122 
pounds and it was noted that she was underweight for her 
height of 5 feet 9 inches.  She was not anemic and did not 
have nausea or diarrhea.  She did complain of bowel 
disturbances with bowel movements of twice a week.  Amebic 
colitis was diagnosed.  

When examined by VA in July 1999, she reported that she had 
lost 25 pounds since 1992 and had had no recent weight loss.  
She denied having diarrhea, nausea, vomiting, or other 
gastrointestinal symptoms except for epigastric pain 
occasionally on various occasions.  She weighed 115 pounds.  
The examiner noted that she was a thin, gaunt female in no 
distress.  The impression was that the veteran may have an 
eating disorder, which was not discussed with her.  In a 
July 1999 addendum to the July 1999 examination report, a VA 
examiner opined that the veteran had positive antibodies 
against an Entamoeba histolytica.  The examiner opined that 
the veteran was lactose intolerant, there was a possibility 
of an eating disorder, and there did not seem to be any 
residual liver function or bowel function abnormality from 
the veteran's amoebiasis.

Private treatment records, dated from August 1993 to May 
2002, show that, in August 1999, the veteran reported no 
vomiting or significant reflux.  She had a bowel movement 
about twice a week, which had been chronic, although she did 
report having occasional diarrhea with chocolate or dairy 
products.  The assessment was post-infectious irritable 
bowel syndrome.  Her weight was 117 pounds and a private 
physician noted that there was no evidence of malnutrition 
despite the veteran's low weight.  

Correspondence from a private physician in August 2001 
indicates that the veteran apparently had developed amebic 
colitis during service in 1992, and had been told that she 
had had ulcerative colitis, which the physician doubted and 
suspected that the veteran's symptoms were related to amebic 
colitis.  In any event, the physician noted that the veteran 
had not had any signs of flares over the last 10 years which 
made the physician believe ulcerative colitis was unlikely.  
The veteran was having intermittent left lower quadrant pain 
associated with constipation, which was probably secondary 
to irritable bowel syndrome.

When examined by VA in September 2001, she reported that she 
had diarrhea upon taking any milk products.  Examination 
revealed a chronically ill-looking woman.  The impressions 
were irritable bowel syndrome, moderately severe to 
extremely severe, lactose intolerance, and possibility of 
malnutrition.  The examiner opined that the veteran looked 
rather thin and weighed 128 pounds, but that she should 
probably weigh another 15-20 pounds for her height.  The 
examiner also opined that the veteran's irritable bowel 
syndrome certain developed following the Persian Gulf 
campaign and likely to have followed the amebic colitis.

Correspondence from a private physician in May 2002 
indicates that the veteran had been a patient since 1993.  
The physician noted that the veteran had a history of 
intestinal amebiasis contracted during Desert Storm and had 
had persistent gastrointestinal symptoms since that time, 
including abdominal pain, diarrhea, and lactose intolerance.  
The veteran's weight had been unusually low despite adequate 
attempts at nutrition.  

When examined by VA in July 2002, the examiner noted a 
thorough review of the claims file had been done and the 
examiner provided a detailed history of the veteran's 
gastrointestinal illnesses.  The examiner noted that, when 
the veteran was examined by VA in March 1992, a colonoscopy 
showed colitis with lesions.  Stools showed Entamoeba 
histolytica and she was treated with medication.  A May 1993 
ultrasound of the liver was normal.  The examiner noted that 
the veteran had reported symptoms of abdominal cramps, 
abdominal bloating, change in bowel habits which alternated 
between diarrhea where she had to rush immediately to the 
toilet, and constipation.  She had reported these symptoms 
as severely affecting her life physically and emotionally.  
She also described symptoms of lactose intolerance with 
diarrhea and bloating on taking liquid lactose.  She 
reported taking Lactaid and that those symptoms had not 
persisted.  Examination of the veteran revealed that she was 
38 weeks pregnant.  She weighed 178 pounds.  The examiner 
reported that the "[w]hole of her old file has been 
reviewed."  The examiner then listed post-infectious 
irritable bowel syndrome, confirmed diagnosis of amoebic 
colitis in 1992, symptoms as early as February 1991 due to 
colitis and symptoms likely to have followed and caused by 
colitis, lactose intolerance developed after the veteran 
served in the Gulf with symptoms controlled by Lactaid, and 
normal complete blood count and complete metabolic profile 
in September 2001.

Initially, the Board notes that the provisions of 38 C.F.R. 
§ 4.114 (Diagnostic Code 7319) (2002) provide a maximum 
rating of 30 percent when irritable colon syndrome is 
severe, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
Although the veteran does experience such symptoms, and has 
had diagnoses of irritable bowel syndrome, a higher 
evaluation than 30 percent is not available to the veteran 
under this code.  

Additionally, the Board finds Diagnostic Codes 7304, 7305, 
7306, 7307, 7308, 7309, 7310 inapt for rating purposes as 
there is no evidence that the veteran experiences moderately 
severe gastric or duodenal ulcers, chronic gastritis, 
moderately severe gastrojejunal ulcers, moderate 
postgastrectomy syndrome, or stenosis of the stomach.  
Additionally, she does not have residuals from a stomach 
injury.  38 C.F.R. § 4.114 (Diagnostic Codes 7304, 7305, 
7306, 7307, 7308, 7309, 7310) (2002).

In short, the available medical evidence leads the Board to 
conclude that the veteran's symptomatology most closely 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 7323.  Despite the veteran's contentions to 
the contrary, a review of the record indicates that an 
evaluation higher than 30 percent, from January 4, 1995, is 
not warranted under Diagnostic Code 7323.  As noted above, a 
60 percent rating requires severe disability with numerous 
attacks a year and malnutrition, with her health being only 
fair during remission.  The record does not show that the 
veteran has experienced numerous attacks a year and 
malnutrition.  Although the medical records confirm that the 
veteran has received medication to control her symptoms 
associated with her service-connected amoebic colitis with 
probable lactose intolerance, which has been characterized 
as under control, there is no evidence to show that her 
health is only fair during remission.  In addition, although 
the evidence does indicate that, prior to her noted 
pregnancy at the July 2002 VA examination, she may have been 
underweight, she was not anemic or malnourished.  

As noted previously, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112 were amended.  Weight loss is now 
defined, for the purpose of rating disabilities under 
38 C.F.R. § 4.114, by reference to a baseline weight, 
measured by the average weight for the two-year period 
preceding onset of the disease.  In the instant case, the 
record documents that the veteran's disability began 
sometime in service.  Given the service medical records 
during the second period of her active duty reflecting that 
her weight ranged from 129 to 132 pounds, the Board will 
assume a baseline weight of 132 pounds.  Minor weight loss 
under the amended criteria of 38 C.F.R. § 4.112 requires the 
loss of at least 10 percent of the baseline weight 
(sustained for three months or longer), or in this case 13.2 
pounds.  A loss of 15 percent of the baseline weight, would 
be 19.8 pounds.  The Board finds that going from an average 
baseline weight in service of 132 pounds to a low of 115 
pounds (July 1999) reflects weight loss of between 10 and 15 
percent, which is considered minor weight loss for purposes 
of 38 C.F.R. § 4.112 (2002).  Nevertheless, the Board notes 
that even if the veteran has demonstrated minor weight loss, 
she has not experienced malnourishment associated with 
numerous attacks and only fair health during remission.  
Moreover, weight loss is not a specific criterion to be 
considered under these rating criteria.

Significantly, without evidence of numerous attacks a year 
and malnutrition, the veteran's health being only fair 
during remissions, a disability evaluation of 60 percent 
cannot be awarded.  38 C.F.R. § 4.114 (Diagnostic Code 7323) 
(2002).  Consequently, the veteran's disability does not 
rise to the level contemplated by a 60 percent evaluation 
under Diagnostic Code 7323.  

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in her written 
statements to the RO and at her personal hearing.  However, 
while a lay witness can testify as to the visible symptoms 
or manifestations of a disease or disability, her belief as 
to its current severity is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, must provide evidence regarding medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Given the record as described above, the Board finds that 
there is no basis for awarding an evaluation higher than 30 
percent since January 4, 1995.  See Fenderson, supra.

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for service-connected 
gastrointestinal disability on account of considerations 
outside the schedular rating criteria.  The Board, however, 
finds that the evidence does not tend to show that the 
service-connected disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards, so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) (2002).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  The current evidence of record does 
not demonstrate that the service-connected disability 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It bears 
emphasis that the schedular rating criteria are designed to 
take problems such as experienced by the veteran into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2002).  
In the veteran's case, there is no indication that service-
connected gastrointestinal disability problems are so 
unusually debilitating as to warrant a referral of her case 
for an extraschedular evaluation under § 3.321(b).  As noted 
above, there is no evidence that the nature and severity of 
these symptoms are beyond what is contemplated by the 
applicable criteria.  It is not shown by the evidence that 
the appellant has required frequent hospitalization for her 
gastrointestinal disability, or that there has been any 
significant or regular outpatient treatment for this 
disability.  In view of these findings and in the absence of 
evidence of extraordinary symptoms, the Board concludes that 
the schedular criteria adequately contemplates the nature 
and severity of the veteran's service-connected 
gastrointestinal disability.  Therefore, the Board concludes 
that a remand to the RO for referral of the issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

In adjudicating the veteran's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
A discussion of the pertinent VCAA and regulatory provisions 
follows.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and evidence") 
and adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  
First, the VCAA imposed obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information "that is 
necessary to substantiate the claim" for benefits (codified 
as amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. 
§ 5103A sets out in detail the agency's "duty to assist" a 
claimant in the development of claims for VA benefits.  The 
new § 5103A provides in part that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
VA benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information 
necessary to complete the application.  The purpose of the 
first notice is to advise the claimant of any information, 
or any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
In this case, the veteran's application is complete.  There 
is no outstanding information required, such as proof of 
service, type of benefit sought, or status of the veteran, 
to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided 
by the claimant and which portion, if any, will be obtained 
by the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty 
to provide notice.  

VA informed the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf.  In this case, the 
Board contacted the veteran in March 1999 and informed her 
that evidence needed to substantiate her claim for 
entitlement to a higher rating for gastrointestinal 
disability would be evidence showing if she was on a 
specific diet, if she had had acute attacks during the year, 
the status of her health during such attacks, and her 
general state of nutrition.  The RO also informed her that 
information pertaining to her body weight, anemia, or other 
nutritional deficiency would help her claim.  In March 2002, 
the RO specifically notified the veteran of the VCAA.  She 
was informed in that letter to provide evidence of any 
treatment for service-connected disability including 
evidence showing that her disability worsened.  In July 
2002, the RO contacted the veteran and requested her to 
provide evidence of any treatment for service-connected 
disability including evidence showing that her disability 
worsened.  The RO also informed the veteran that she did not 
have a current representative of record and provided her 
with VA Form 21-22 so that she could appoint a 
representative if she so desired.

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This 
is evidenced by the rating action of July 1996; a statement 
of the case issued in November 1996; an August 1997 hearing 
officer's decision; and supplemental statements of the case 
issued in August 1997, August 1999, April 2000, and 
September 2002, which informed her of the applicable law and 
regulations.  Specifically, the RO notified the veteran of 
the development of her claim, the type of evidence needed to 
prove her claim, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
newly promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  The 
VCAA sets forth several duties for VA in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  In this case, however, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  The Board finds that VA has obtained all records 
from sources identified by the veteran, including her 
post-service VA and private treatment records.  The veteran 
has been afforded VA examinations to evaluate the severity 
of her service-connected gastrointestinal disability in 
April 1992, August 1995, February 1997, July 1999, September 
2001, and July 2002.  She also provided testimony before a 
hearing officer in January 1997.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not 
alleged that there is any outstanding evidence that would 
support her contentions, other than that already requested 
of her.  Moreover, there is no indication in the record that 
there is evidence that could be secured that would alter in 
the least the record upon which this appeal turns.  After a 
review of the evidence, the Board is not aware of any such 
evidence and concludes that VA has complied with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case to the extent possible, a 
remand for further action under the VCAA will serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, further development of this claim and 
further expending of VA's resources are not warranted.  


ORDER

An evaluation higher than 30 percent from January 4, 1995, 
for amoebic colitis with probable lactose intolerance is 
denied.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

